      Case: 1:18-cv-05122 Document #: 42 Filed: 10/12/19 Page 1 of 1 PageID #:77


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMELL SANDERS,                                )
                                               )
                       Plaintiff,              )
                                               )      NO. 18 CV 5122
v.                                             )
                                               )      HON. JUDGE THARP
CITY OF CHICAGO, et al.                        )
                                               )
                       Defendants.             )

                              NOTICE OF MOTION TO WITHDRAW

TO:    All Attorneys of Record in this matter on the Court’s CM/ECF Electronic Docketing
       System.

PLEASE TAKE NOTICE that on October 17, 2019, at 9:00 a.m., or as soon thereafter as counsel
may be heard, before the Honorable Judge John J. Tharp, Jr., or whomever shall be sitting in his
stead, in Room 1419 of the United States District Court for the Northern District of Illinois, Eastern
Division, 219 South Dearborn Street, Chicago, Illinois, 60604, I will then and there present the
attached Motion to Withdraw by David L. Farr.

Dated: October 12, 2019                               Respectfully submitted,


                                                       /s/ David L. Farr
                                                      David L. Farr
                                                      Ravitz & Palles, P.C.
                                                      203 N. LaSalle St., Suite 2100
                                                      Chicago, IL 60601
                                                      (312) 558-1689
